Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The IDS filed 11/06/2022 contains prior art. 
Applicant is advised that the Notice of Allowance mailed 11/09/2022 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

NOTE: The amendments to the Abstract and Specification in the Notice of Allowance mailed 04/13/2022 remain in effect.

Claim Status
Claims 9-26 and 28 are pending. Claims 9-26 and 28 are under examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is directed to a halide of a rare Earth element. It is unclear if claim 10 is referring to any rare Earth metal/element or the rare Earth metals/element of claim 9, from where claim 10 depends. Claim 9 defines the rare Earth elements/metals as lanthanum and ytterbium. Claim 10 does not use the definite article “the” when referring to rare Earth metals. Therefore, it is not known which of the rare Earth metals/elements are being claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9, 12-16, 18-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘665 (JP2007091665, Published 04-2012. Cited in the IDS filed 11/06/2022. All references to 665 are made to an attached machine translation obtained from the website L-Plat Pat, Japan Platform for Patent Information.) and ‘018 (JP2002-088018, published 03-2002. Cited in the IDS filed 06/04/2022 as reference B1. All references to reference 550 are made to an English language machine translation filed by applicant on 06/04/2022).

Interpretation of Claims

    PNG
    media_image1.png
    399
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    739
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    743
    media_image3.png
    Greyscale

Scope of the Prior Art
	665 teach the process to prepare mevalonoyl methacrylate by reacting methacrylic anhydride with mevalonolactone in the presence of ytterbium triflate (Example 5). The reaction is pictured immediately below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Variable R1 in current claim 9 is a methyl group and the first catalyst in claim 9 is ytterbium triflate or as currently claimed trifluoromethanesulfonate. The substrate is mevalonolactone.
Concerning current claims 13 and 18-19, 655 teach a (meth)acrylic acid anhydride to substrate ratio of 55 moles to 50 moles respectively or 1.1 (Example 5). The ratio of 1.1 overlaps the currently claimed ratios of 1.5:1 and 1:1.5, and 5:1 and 1:5, and 3:1 and 1:3.
Concerning claims 14-15, 655 teach a reaction temp. of 55C. This temperature overlaps the current temperature ranges of 20 to 140C and 40 to 110C.
Concerning claims 16 and 26, mevalonolactone is a tertiary alcohol having one hydroxyl group.

Ascertaining the Difference
	665 does not teach the removal of the of the ester of the auxiliary alcohol from the product mixture by distillation. 665 does not teach the methanol auxiliary alcohol.

Secondary Reference
018 teach in addition to purification of the reaction, unreacted (meth)acrylic anhydride is removed by decomposing the anhydride into (meth)acrylic acid ester using a lower alcohol (p. 3 of 11). The lower alcohol is the currently claimed auxiliary alcohol.
018 teach the removal of unreacted (meth)acrylic anhydride prevents the polymerization of the target compound and prevents the decrease of the purity (p. 1 of 11).
	018 goes on to teach an esterification of methacrylic anhydride with methanol (Example 1). Methanol is the currently claimed auxiliary alcohol of claims 21-22.
018 teach (meth)acrylic acid ester of the lower alcohol can be easily removed from the reaction system by an operation such as distillation (p. 3 of 11). (current claim 25). 
Concerning claims 20, 23-24 and 28, and the properties of the auxiliary alcohol, methanol processes the currently claimed properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
The above teachings render 018 analogous art to the invention.

Obviousness
	It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have subjected the mevalonoyl methacrylate product taught by 665 in Example 5 with the methanol esterification reaction taught by 018 (p. 3 of 11 and Example 1). The ordinary artisan would have done so with an expectation of success because 018 teach the removal of unreacted (meth)acrylic anhydride prevents the polymerization of the target compound and prevents the decrease of the purity (p. 1 of 11). The ordinary artisan would have then performed a distillation to remove the ester as taught by 081 (p. 3 of 11). Upon doing so the ordinary artisan would have arrived at the current invention.  

Claim(s) 9, 12-15, 17-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘122 (KR101855122, published 06-2018. Cited in the IDS filed 06/04/2022 as reference B4. All references to reference 122 are made to an English language machine translation filed by applicant on 06/04/2022), ‘665 (JP2007091665, Published 04-2012. All references to 665 are made to an attached machine translation obtained from the website L-Plat Pat, Japan Platform for Patent Information.) and ‘018 (JP2002-088018, published 03-2002. Cited in the IDS filed 06/04/2022 as reference B1. All references to reference 018 are made to an English language machine translation filed by applicant on 06/04/2022). This rejection necessitated by IDS filed 06/04/2022.
Interpretation of Claims

    PNG
    media_image1.png
    399
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    739
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    743
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    65
    738
    media_image5.png
    Greyscale

Scope of the Prior Art
122 teach a process for the preparation of a (meth)acrylic ester comprising the following steps (par 53).

    PNG
    media_image6.png
    183
    1009
    media_image6.png
    Greyscale

The overall reaction is depicted below (ref. 122 original document page 10).

    PNG
    media_image7.png
    330
    983
    media_image7.png
    Greyscale

Concerning the secondary alcohol, the isosorbide is a secondary alcohol with two hydroxyl groups (claim 17).
Concerning claims 13 and 18-19, 122 teach 26.6 mmol substrate to 0.266 mmol of catalyst. This equates to 1 mol%. This value overlaps the current ranges.
Concerning claim 14, 122 teach room temperature (par. 53). Room temperature falls within the claimed range.

Ascertaining the Difference
	122 does not teach the ytterbium triflate catalyst. 122 does not teach the production of the ester of the auxiliary alcohol/methanol and removal/distillation of the ester of the auxiliary alcohol from the product mixture. 122 does not teach the methanol auxiliary alcohol. 122 does not teach the temperatures in current claim 15.

Secondary Reference
665 teach a process to prepare methacrylic acid ester by reacting methacrylic anhydride with an alcohol in the presence of ytterbium triflate (Example 5).
665 teach catalytic metals that overlap with the scandium taught by 122. For example, 665 teach transition elements of Group 3 to Group 11 (par. 17). These elements include yttrium, which is the element directly below scandium in Group 3 and ytterbium. The teaching of Group 3 to Group 11 includes the catalyst scandium triflate taught by 122.	
018 teach in addition to purification of the reaction, unreacted (meth)acrylic anhydride is removed by decomposing the anhydride into (meth)acrylic acid ester using a lower alcohol (p. 3 of 11). The lower alcohol is the currently claimed auxiliary alcohol.
018 teach the removal of unreacted (meth)acrylic anhydride prevents the polymerization of the target compound and prevents the decrease of the purity (p. 1 of 11).
	018 goes on to teach an esterification of methacrylic anhydride with methanol (Example 1). Methanol is the currently claimed auxiliary alcohol of claims 21-22.
018 teach (meth)acrylic acid ester of the lower alcohol can be easily removed from the reaction system by an operation such as distillation (p. 3 of 11). (current claim 25). 
Concerning claims 20, 23-24 and 28, and the properties of the auxiliary alcohol, methanol processes the currently claimed properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
The above teachings render 018 analogous art to the invention.
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the esterification/ester removal processes taught by 018 on the reaction product taught by 122. The ordinary artisan would have done so to prevent unnecessary polymerization and to obtain a higher yield (reference 018, page 1 of 11, 5th full paragraph).
The ordinary artisan would have then substituted the scandium triflate for the ytterbium triflate taught by 166 (Example 5). The ordinary artisan would have done so with a reasonable expectation of success because both 122 and 665 teach triflates with overlapping transitional metals. The reasonable expectation of success existed because 665 teach methacrylic acid esters can be obtained by reacting methacrylic anhydride with an alcohol in the presence of ytterbium triflate (Example 5). 
Upon utilizing the ytterbium triflate, the ordinary artisan would have arrived at current claims 9, 12-14, 17, 21-22 and 25. 
Concerning the ranges of claim 14, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the temperature ranges of claim 14-15, the ordinary artisan would have applied different temperatures to the reaction to find the workable ranges of temperatures. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Concerning claim 20, 21, 22, 23, 24 and 28, the methanol taught by 018 reads on these claims.
Concerning claims 18-19, the ordinary artisan performing routine experimentation with the anhydride and substrate, would have arrived at workable ranges. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Additionally, due to the diol requiring at least two anhydrides. This would require a ratio of anhydride to substrate to be 2:1. This ratio overlaps the current ratio. MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).” 
Moreover, a molar ratio of anhydride to alcohol groups are required to provide the product. Thus, the ordinary artisan would have arrived at the instant ratios.

Claim(s) 9, 13-15, 17-25 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘122 (KR101855122, published 06-2018. Cited in the IDS filed 06/04/2022 as reference B4. All references to reference 122 are made to an English language machine translation filed by applicant on 06/04/2022), ‘213 (USPGPub 2006/0173213, Published 08-2006) and ‘018 (JP2002-088018, published 03-2002. Cited in the IDS filed 06/04/2022 as reference B1. All references to reference 018 are made to an English language machine translation filed by applicant on 06/04/2022). This rejection necessitated by IDS filed 06/04/2022.

Interpretation of Claims

    PNG
    media_image1.png
    399
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    739
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    743
    media_image3.png
    Greyscale


    PNG
    media_image5.png
    65
    738
    media_image5.png
    Greyscale

Scope of the Prior Art
122 teach a process for the preparation of a (meth)acrylic ester by acylation of an alcohol comprising the following steps (par 53).

    PNG
    media_image6.png
    183
    1009
    media_image6.png
    Greyscale

The overall reaction is depicted below (ref. 122 original document page 10).

    PNG
    media_image7.png
    330
    983
    media_image7.png
    Greyscale

Concerning the secondary alcohol, the isosorbide is a secondary alcohol with two hydroxyl groups (claim 17).
Concerning claims 13 and 18-19 122 teach 26.6 mmol substrate to 0.266 mmol of catalyst. This equates to 1 mol%. This value overlaps the current ranges.
Concerning claim 14, 122 teach room temperature (par. 53). Room temperature falls within the claimed range.

Ascertaining the Difference
	122 does not teach the magnesium perchlorate ((MgClO4)2) catalyst. 122 does not teach the production of the ester of the auxiliary alcohol/methanol and removal/distillation of the ester of the auxiliary alcohol from the product mixture. 122 does not teach the methanol auxiliary alcohol. 122 does not teach the temperatures in current claim 15.

Secondary Reference
213 teach scandium triflate and (MgClO4)3 are used in acylation reactions of acetic acid anhydride and an alcohol (Table 1). 213 teach (MgClO4)3 produces a higher yield (Table 1).	
018 teach in addition to purification of the reaction, unreacted (meth)acrylic anhydride is removed by decomposing the anhydride into (meth)acrylic acid ester using a lower alcohol (p. 3 of 11). The lower alcohol is the currently claimed auxiliary alcohol.
018 teach the removal of unreacted (meth)acrylic anhydride prevents the polymerization of the target compound and prevents the decrease of the purity (p. 1 of 11).
	018 goes on to teach an esterification of methacrylic anhydride with methanol (Example 1). Methanol is the currently claimed auxiliary alcohol of claims 21-22.
018 teach (meth)acrylic acid ester of the lower alcohol can be easily removed from the reaction system by an operation such as distillation (p. 3 of 11). (current claim 25). 
Concerning claims 20, 23-24 and 28, and the properties of the auxiliary alcohol, methanol processes the currently claimed properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
The above teachings render 018 analogous art to the invention.
	
Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the esterification/ester removal processes taught by 018 on the reaction product taught by 122. The ordinary artisan would have done so to prevent unnecessary polymerization and to obtain a higher yield (reference 018, page 1 of 11, 5th full paragraph).
The ordinary artisan would have then tried the (MgClO4)3 taught by 213.  The ordinary artisan would have done so with a reasonable expectation of success because 213 teach scandium triflate and (MgClO4)3 are used in acylation reactions and (MgClO4)3 produces a higher yield. 
Upon utilizing the ytterbium triflate, the ordinary artisan would have arrived at current claims 9, 13-14, 17, 21-22 and 25. 
Concerning the ranges of claim 14, MPEP 2144.05 I.: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).”
Concerning the temperature ranges of claim 14-15, the ordinary artisan would have applied different temperatures to the reaction to find the workable ranges of temperatures. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
Concerning claim 20, 21, 22, 23, 24 and 28, the methanol taught by 018 reads on these claims.
Concerning claims 13, and 18-19, the ordinary artisan performing routine experimentation with the anhydride and substrate, would have arrived at workable ranges. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Moreover, a molar ratio of anhydride to alcohol groups are required to provide the product. Thus, the ordinary artisan would have arrived at the instant ratios.

Claim(s) 9-10, 13-16, 18-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘665 (JP2007091665, Published 04-2012. All references to 665 are made to an attached machine translation obtained from the website L-Plat Pat, Japan Platform for Patent Information.), Clark et al. (A One-Step Procedure for the Monoacylation of Symmetrical 1,2-Diols, J. Org. Chem., 67, pp. 5226-5231, Published 06-2002) and ‘018 (JP2002-088018, published 03-2002. Cited in the IDS filed 06/04/2022 as reference B1. All references to reference 550 are made to an English language machine translation filed by applicant on 06/04/2022).

Interpretation of Claims

    PNG
    media_image1.png
    399
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    739
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    743
    media_image3.png
    Greyscale


    PNG
    media_image8.png
    93
    737
    media_image8.png
    Greyscale

Due to the indefiniteness of claim 10, claim 10 is being interpreted to include only the rare Earth elements/metals of clam 9.

Scope of the Prior Art
665 teach the process to prepare mevalonoyl methacrylate by reacting methacrylic anhydride with mevalonolactone in the presence of ytterbium triflate (Example 5). The reaction is pictured immediately below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Variable R1 in current claim 9 is a methyl group and the first catalyst in claim 9 is ytterbium triflate or as currently claimed trifluoromethanesulfonate. The substrate is mevalonolactone.
Concerning current claims 13 and 18-19, 655 teach a (meth)acrylic acid anhydride to substrate ratio of 55 moles to 50 moles respectively or 1.1 (Example 5). The ratio of 1.1 overlaps the currently claimed ratios of 1.5:1 and 1:1.5, and 5:1 and 1:5, and 3:1 and 1:3.
Concerning claims 14-15, 655 teach a reaction temp. of 55C. This temperature overlaps the current temperature ranges of 20 to 140C and 40 to 110C.
Concerning claims 16 and 26, mevalonolactone is a tertiary alcohol having one hydroxyl group.

Ascertaining the Difference
665 does not teach the halide of Ytterbium nor the production of the ester of the auxiliary alcohol/methanol and removal/distillation of the ester of the auxiliary alcohol from the product mixture. 122 does not teach the methanol auxiliary alcohol. 

Secondary Reference	
018 teach in addition to purification of the reaction, unreacted (meth)acrylic anhydride is removed by decomposing the anhydride into (meth)acrylic acid ester using a lower alcohol (p. 3 of 11). The lower alcohol is the currently claimed auxiliary alcohol.
018 teach the removal of unreacted (meth)acrylic anhydride prevents the polymerization of the target compound and prevents the decrease of the purity (p. 1 of 11).
018 goes on to teach an esterification of methacrylic anhydride with methanol (Example 1). Methanol is the currently claimed auxiliary alcohol of claims 21-22.
018 teach (meth)acrylic acid ester of the lower alcohol can be easily removed from the reaction system by an operation such as distillation (p. 3 of 11). (current claim 25). 
Concerning claims 20, 23-24 and 28, and the properties of the auxiliary alcohol, methanol processes the currently claimed properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
The above teachings render 018 analogous art to the invention.
Clark et al. teach overlapping catalysts taught by 665. For example Clark et al. teach ytterbium triflate (Yb(OTf)3) (p. 5229). 
Clark et al. teach the below reaction product from a carboxylic acid anhydride and a diol in the presence of YbCl3 (Table 5, p. 5229 left column). YbCl3 is a halide of the rare Earth metal ytterbium.

    PNG
    media_image9.png
    200
    589
    media_image9.png
    Greyscale

Clark teach diols were monoacylated with a variety of carboxylic acid anhydrides: aromatic, cyclic alkyl, alkyl, branched alkyl, unsaturated, and halogenated. (p. 5229).
Clark teach the general procedure below,

    PNG
    media_image10.png
    159
    648
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    179
    654
    media_image11.png
    Greyscale
 


Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have subjected the mevalonoyl methacrylate product taught by 665 in Example 5 with the methanol esterification reaction taught by 018 (p. 3 of 11 and Example 1). The ordinary artisan would have done so with an expectation of success because 018 teach the removal of unreacted (meth)acrylic anhydride prevents the polymerization of the target compound and prevents the decrease of the purity (p. 1 of 11). The ordinary artisan would have then performed a distillation to remove the ester as taught by 081 (p. 3 of 11). Upon doing so the ordinary artisan would have arrived at the current invention.
	The ordinary artisan would have then substituted the Yb(OTf)3 as taught by 665 in Example 5 with the YbCl3 taught by Clark et al. The ordinary artisan would have tried the YbCl3 with a reasonable expectation of success because Clark teach variable kinds of acylation agents, for example saturated and unsaturated acylating agents can be utilized. The ordinary artisan would have looked to Clark et al. because both Clark et al. and 665 teach identical acylation catalysts, for example Yb(OTf)3.


	Claim(s) 9, 11, 13-16, 18-26 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘665 (JP2007091665, Published 04-2012. All references to 665 are made to an attached machine translation obtained from the website L-Plat Pat, Japan Platform for Patent Information.), ‘418 (WO2004/007418, Published 01-2004) and ‘018 (JP2002-088018, published 03-2002. Cited in the IDS filed 06/04/2022 as reference B1. All references to reference 550 are made to an English language machine translation filed by applicant on 06/04/2022).
	

Interpretation of Claims

    PNG
    media_image1.png
    399
    736
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    739
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    167
    743
    media_image3.png
    Greyscale


    PNG
    media_image12.png
    132
    741
    media_image12.png
    Greyscale

Due to the indefiniteness of claim 10, claim 10 is being interpreted to include only the rare Earth elements/metals of clam 9.

Scope of the Prior Art
665 teach the process to prepare mevalonoyl methacrylate by reacting methacrylic anhydride with mevalonolactone in the presence of ytterbium triflate (Example 5). The reaction is pictured immediately below.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

	Variable R1 in current claim 9 is a methyl group and the first catalyst in claim 9 is ytterbium triflate or as currently claimed trifluoromethanesulfonate. The substrate is mevalonolactone.
Concerning current claims 13 and 18-19, 655 teach a (meth)acrylic acid anhydride to substrate ratio of 55 moles to 50 moles respectively or 1.1 (Example 5). The ratio of 1.1 overlaps the currently claimed ratios of 1.5:1 and 1:1.5, and 5:1 and 1:5, and 3:1 and 1:3.
Concerning claims 14-15, 655 teach a reaction temp. of 55C. This temperature overlaps the current temperature ranges of 20 to 140C and 40 to 110C.
Concerning claims 16 and 26, mevalonolactone is a tertiary alcohol having one hydroxyl group.

Ascertaining the Difference
665 does not teach MgBr2 nor the production of the ester of the auxiliary alcohol/methanol and removal/distillation of the ester of the auxiliary alcohol from the product mixture. 122 does not teach the methanol auxiliary alcohol. Clark et al. does not teach the reaction temperatures.
Secondary Reference	
018 teach in addition to purification of the reaction, unreacted (meth)acrylic anhydride is removed by decomposing the anhydride into (meth)acrylic acid ester using a lower alcohol (p. 3 of 11). The lower alcohol is the currently claimed auxiliary alcohol.
018 teach the removal of unreacted (meth)acrylic anhydride prevents the polymerization of the target compound and prevents the decrease of the purity (p. 1 of 11).
018 goes on to teach an esterification of methacrylic anhydride with methanol (Example 1). Methanol is the currently claimed auxiliary alcohol of claims 21-22.
018 teach (meth)acrylic acid ester of the lower alcohol can be easily removed from the reaction system by an operation such as distillation (p. 3 of 11). (current claim 25). 
Concerning claims 20, 23-24 and 28, and the properties of the auxiliary alcohol, methanol processes the currently claimed properties. "Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. "From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing." In re Papesch, 315 F.2d 381, 391(CCPA1963).
The above teachings render 018 analogous art to the invention.
418 teach the acylation of the compound of formula (V) to generate the compound of formula (VI) utilizing acylating agents other than acetic anhydride or acetyl chloride that are straight, branched, saturated or unsaturated, C1-C9 chain, and optionally substituted (p. 5-6). These descriptions of acylating agent overlap in scope with the currently claimed acid anhydride of Formula (I). 

    PNG
    media_image13.png
    191
    177
    media_image13.png
    Greyscale

    PNG
    media_image14.png
    185
    176
    media_image14.png
    Greyscale

418 teach preferably, when the acylating agent is acetic anhydride the Lewis acid is MgBr2. This teaching is not a teaching away, but rather a suggestion that MgBr2 can be used as an acylation catalyst.

See MPEP 2123 II. “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”
	

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have subjected the mevalonoyl methacrylate product taught by 665 in Example 5 with the methanol esterification reaction taught by 018 (p. 3 of 11 and Example 1). The ordinary artisan would have done so with an expectation of success because 018 teach the removal of unreacted (meth)acrylic anhydride prevents the polymerization of the target compound and prevents the decrease of the purity (p. 1 of 11). The ordinary artisan would have then performed a distillation to remove the ester as taught by 081 (p. 3 of 11). Upon doing so the ordinary artisan would have arrived at the current invention.
	The ordinary artisan would have then substituted the Yb(OTf)3 as taught by 665 in Example 5 with the MgBr2 taught by 418. The ordinary artisan would have tried the MgBr2 with a reasonable expectation of success because 418 teach variable kinds of acylation agents that overlap in scope with the currently claimed acid anhydride of Formula (I). 

Conclusion
Claims 9-26 and 28 are rejected. No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/           Examiner, Art Unit 1622                                                                                                                                                                                             
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628